 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00298-APG-EJY
 4                                                   Case No. 2:20-cr-00299-GMN-EJY
                  Plaintiff,
 5                                                   ORDER TO CONSOLIDATE
           v.
 6
     ANTHONY SULLIVAN,
 7
                  Defendant.
 8
 9
10           IT IS ORDERED that the above captioned cases be consolidated and combined
11   under case number 2:20-cr-00299-GMN-EJY, before the Honorable Judge Gloria M.
12
     Navarro. This applies only to defendant Anthony Sullivan.
13
14                1 day of June, 2021.
     Dated this ____
15
16                                            ___________________________________
17                                            Gloria M. Navarro, District Judge
                                              United States District Court
18
19
                                              ___________________________________
20                                            Andrew P. Gordon, District Judge
                                              United States District Court
21
22
23
24
25
26
                                                3
